Title: From Benjamin Franklin to Charles Thomson, 9 March 1784
From: Franklin, Benjamin
To: Thomson, Charles



Sir,
Passy, March 9th. 1784.

I received a few Days since a Letter from Annapolis dated June 5th. in your handwriting, but not signed, acquainting the Commissioners with the Causes of Delay in sending the Ratification of the Definitive Treaty. The Term was expired before that Letter came to hand, but I hope no Difficulty will arise from a Failure in a Point not essential, and which was occasioned

by Accidents. I have just received from Mr. Hartley a Letter on the Subject, of which I enclose a Copy. We have had a terrible Winter too, here, such as the oldest Men do not remember; and, indeed, it has been very severe all over Europe.
I have exchanged Ratifications with the Embassador of Sweden, and enclose a Copy of that I received from him.
Mr: Jay is lately returned from England, Mr: Laurens is still there, but proposes departing for America next Month, as does also Mr. Jay with his Family. Mr: Adams is in Holland, where he has been detained by Business and bad Weather. These Absences have occasioned some Delays in our Business, but not of much Importance.
The War long expected between the Turks and Russians is prevented by a Treaty; and it is thought an Accommodation will likewise take Place between them and the Emperor.
Every thing here continues friendly, and favorable to the United States.
I am pestered continually with Numbers of Letters from People in different Parts of Europe, who would go to settle in America; but who manifest very extravagant Expectations, such as I can by no means encourage; and who appear otherwise to be very improper Persons. To save myself Trouble I have just printed some Copies of the enclosed little Piece, which I purpose to send hereafter in Answer to such Letters.
Be pleased to present my dutiful Respects to Congress, and believe me to be, with sincere Esteem, Dear Sir, &c.

(signed) B. Franklin.

